Citation Nr: 1431123	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, major depression, and a personality disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which readjudicated a November 2008 claim for service connection for PTSD pursuant to receipt of new and material evidence following a May 2009 rating decision prior denial of the claim.  See 38 C.F.R. § 3.156(b).  A January 2011 supplemental statement of the case (SSOC) addressed the claim as entitlement to service connection for an acquired psychiatric disability, to include but not limited to PTSD, anxiety, major depression, and a personality disorder.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).

The Board observes that in May 2011 correspondence, the Veteran withdrew his claim for service connection for anxiety, depression, major depressive disorder, and a personality disorder.  He said that he was continuing his appeal for service connection for PTSD.  During an October 2011 hearing before the undersigned Veterans Law Judge, the Veteran acknowledged his May 2011 correspondence but stated that he wished to reinstate the appeal for service connection for anxiety, depression, major depressive disorder, and a personality disorder.  As a result, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, major depression, and a personality disorder. 

This matter was previously remanded by Board decisions dated in February 2012 and December 2013.  As noted above, the Veteran testified in a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that testimony is of record.  An informal conference report reflecting a hearing with a Decision Review Officer in August 2010 is also of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2013 remand instructed that the AOJ adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected disability.  As this issue has not been adjudicated by the AOJ, the December 2013 remand has not been complied with, and additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

New VA opinions were obtained in February 2014 and March 2014.  These opinions both asserted that due to the Veteran's non-credible self-reporting, it was impossible to diagnose the Veteran with PTSD or any other psychiatric disorder.  The February 2014 opinion noted that the Veteran "is prone to claiming broad diagnoses of PTSD, depression, and/or anxiety, but his report of the symptoms that would meet DSM criteria for the diagnoses have been found by many providers as atypical, inconsistent, and/or non-credible."  The examiner also stated that, "any mental health diagnosis relies heavily on an individual[']s self-report," and opined that "[w]ithout a consistent, accurate, and credible self-report, one would expect to find conflicting diagnoses within a treatment record."  The examiner also stated that "the Veteran has differing diagnoses by treatment providers, but a determination about his diagnosis during [compensation and pension] exams has been speculative."  The examiner attributed this discrepancy to the difference between forensic evaluation for legal purposes, such as a compensation and pension (C&P) exam, and clinical evaluation, opining that C&P examiners scrutinize self-reported symptoms, have access to more sources of information, more time to review the relevant records, conduct objective testing, and are able to use more accurate diagnostic interviews.  Finally, the examiner stated that due to the Veteran's history of questionable reporting of symptoms, one cannot assume that the Veteran's treatment records contain an accurate report of symptoms.  

The Board appreciates the February 2014 examiner's attention to the psychiatric diagnoses in the Veteran's treatment records.  However, the examiner seems to state that as the Veteran's credibility has been questioned, none of his self-reported statements can be considered accurate.  However, the Veteran's psychiatric treatment predates the suspicions of non-credible reporting and atypical symptom presentation.  In January 2006, VA treatment records diagnose the Veteran with major depressive disorder, and in September and December 2007, the VA treatment records diagnose the Veteran with adjustment disorder with depressive symptoms.  Moreover, a September 2006 VA C&P examination diagnosed the Veteran with depressive disorder.  The examiner has not indicated why these diagnoses, which predate the doubts about the Veteran's credibility that are associated with his November 2008 claim for PTSD, are not convincing.  This issue should be addressed upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected disability.  Notice of the determination, and the Veteran's appellate rights, should be issued to the Veteran and his representative.  In the event of receipt of a timely notice of disagreement, the issue should be forwarded to the Board for appellate consideration ONLY if a timely substantive appeal is received following issuance of a statement of the case. 

2. Request another addendum to the March 2012 VA opinion from that examiner or from another equally qualified examiner.  The claims file must be made available to the examiner, and the examination report should reflect that review of the file occurred.  The examiner should respond to the psychiatric diagnoses of record that pre-date the doubts about the Veteran's credibility, including the January 2006 diagnosis of major depressive disorder, the September and December 2007 diagnoses of adjustment disorder with depressive symptoms, and the September 2006 C&P examination diagnosis of depressive disorder.  If the examiner finds that these diagnoses are not appropriate to the Veteran's symptoms, the examiner should so state and provide an explanation for that conclusion, including a discussion of the Veteran's credibility in describing his symptoms if applicable.  

The examiner should opine as to whether it is at least as likely as not (50 percent or more likelihood) that any acquired psychiatric disability, however diagnosed, is a result of the Veteran's military service.  

A complete rationale for any opinion expressed should be provided.  

If it is determined that the addendum cannot be provided without a clinical examination of the Veteran, another VA examination should be scheduled.  

3. After completing the above development, and any other development deemed necessary, readjudicate the issue(s) on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



